      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 1 of 7




 1 Lars Evensen
   Nevada Bar No. 8061
 2 J. Malcom DeVoy
   Nevada Bar No. 11950
 3 HOLLAND & HART LLP
   9555 Hillwood Drive
 4 Second Floor
   Las Vegas, NV 89134
 5 Telephone: 702-669-4600
   lkevensen@hollandhart.com
 6 jmdevoy@hollandhart.com

 7 Attorneys for Defendants
   Juan Rivas;
 8 ADT LLC of Delaware; and
   Johnson Controls Security Solutions LLC
 9

10                                     UNITED STATES DISTRICT COURT

11                                              DISTRICT OF NEVADA

12 EDYTHE MAXINE HARTMAN, a Nevada
   resident,
13                                                       CASE NO. 2:20-cv-01968
                    Plaintiff,
14
   vs.
15
   JUAN RIVAS, a Nevada resident; UTC
16 FIRE & SECURITY AMERICAS
   CORPORATION, INC., d/b/a
17 INTERLOGIX, a corporation; ADT LLC OF
   DELAWARE, d/b/a ADT, a foreign limited
18 liability company; JOHNSON CONTROLS
   SECURITY SOLUTIONS LLC, a foreign
19 limited liability company; ROE
   MANUFACTURER; ROE COMPONENT
20 PARTS MANUFACTURER; ROE
   DISTRIBUTOR; ROE ADT SECURITY
21 DEALER; ROE ADT PRODUCT
   INSPECTOR; ROE ADT PRODUCT
22 DESIGNER; DOES 1-20; and ROE
   BUSINESS ENTITIES 1-20, inclusive,
23
                    Defendants.
24

25                                ADT LLC OF DELAWARE AND
                          JOHNSON CONTROLS SECURITY SOLUTIONS LLC’S
26                                   NOTICE OF REMOVAL
27            Pursuant to 28 U.S.C. § 1446, Defendants ADT LLC of Delaware (“ADT”), and Johnson
28 Controls Security Solutions LLC (“JCSS”), by and through undersigned counsel, hereby file this


     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 2 of 7




 1 Notice of Removal to effect removal of this civil action from the District Court in and for Clark

 2 County, Nevada, where it as filed as Case No. A-20-821415-C, to the United States District Court of

 3 Nevada at Las Vegas, and show unto this Honorable Court as follows:

 4            1.       On or about September 18, 2020, Plaintiff Edythe Maxine Hartman (“Plaintiff”) filed a

 5 Complaint (“Complaint”) in the District Court in and for Clark County, Nevada, in the civil action

 6 styled Edythe Maxine Hartman vs. Juan Rivas, et al., Case No. A-20-821415-C (“State Court

 7 Action”). True and correct copies of all process and pleadings served upon or available to ADT and

 8 JCSS are attached hereto as Exhibit A, and incorporated herein by reference. The Complaint sets

 9 forth tort claims arising from a September 20, 2019 fall Plaintiff took at her residence located at 3949

10 Ruskin Street, Las Vegas, Nevada 89147 (“Residence”), allegedly resulting in severe and life-

11 threatening injuries, all or some of which conditions are permanent and disabling in nature, as well as

12 extensive medical treatment. Plaintiff alleges that a component of the security system installed at the

13 Residence, identified as a “panic button,” failed to transmit an emergency signal. Plaintiff makes

14 claims for Negligence of a Vulnerable Person; Strict Products Liability; Breach of Warranty;

15 Negligence; Negligent Hiring; Negligent Training: Negligent Supervision; and Negligent Retention.

16 See Ex. A, Complaint.

17            2.       ADT and JCSS were both served with the State Court Action Summons and Complaint

18 on September 24, 2020.

19            3.       Pursuant to 28 U.S.C. § 1332, there is now complete diversity between Plaintiff and

20 Defendants and, upon information and belief, the amount in controversy exceeds the sum or value of

21 $75,000.00, exclusive of interest and costs.

22            4.       The Notice of Removal is filed timely. Pursuant to 28 U.S.C. § 1446(b), the Notice if

23 filed within thirty (30) days of receipt by ADT and JCSS of the initial pleading setting forth the claim

24 for relief upon which such action or proceeding is based.

25                                         DIVERSITY OF CITIZENSHIP

26            5.       Plaintiff is a resident of Nevada. See Ex. A, Complaint at ¶ 1.
27            6.       Juan Rivas (“Mr. Rivas”) is a citizen of the State of Indiana. See Declaration of Juan
28 Rivas, a true and correct copy of which is attached hereto as Exhibit B, as well as the Affidavit of
                                                         2
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 3 of 7




 1 Process Server filed in the State Court Action (See Ex. A at p. 28). Mr. Rivas is not, and was not at

 2 the time of filing, a citizen of the State of Nevada within the meaning of the Acts of Congress relating

 3 to the removal of actions. 28 U.S.C. § 1332(c)(1).

 4            7.       Upon information and belief, UTC Fire & Security Americas Corporation, Inc., d/b/a

 5 Interlogix (“UTC/Interlogix”), is a Delaware corporation with its principal place of business located in

 6 Palm Beach Gardens, Florida. UTC/Interlogix is not, and was not at the time of filing, a citizen of the

 7 State of Nevada within the meaning of the Acts of Congress relating to the removal of actions. 28

 8 U.S.C. § 1332(c)(1). A true and correct copy of the Entity Information screenshot downloaded from

 9 the Nevada Secretary of State Business Portal is attached hereto as Exhibit C.

10            8.       ADT is a limited liability company, the citizenship of which is determined by the

11 citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th

12 Cir. 2006). ADT’s sole member is The ADT Security Corporation, a Delaware corporation with its

13 principal place of business located in Boca Raton, Florida. Under 28 U.S.C. § 1332(c)(1), The ADT

14 Security Corporation is a citizen of Delaware and Florida. ADT is therefore a citizen of Delaware and

15 Florida. ADT is not, and was not at the time of filing, a citizen of the State of Nevada within the

16 meaning of the Acts of Congress relating to the removal of actions. 28 U.S.C. § 1332(c)(1).

17            9.       JCSS is a limited liability company, citizenship of which is determined by the
18 citizenship of its members. See Johnson, 437 F.3d at 899. JCSS’s sole member is The JCSS Security

19 Corporation, a Delaware corporation with its principal place of business located in Boca Raton,

20 Florida. Under 28 U.S.C. § 1332(c)(1), The JCSS Security Corporation is a citizen of Delaware and

21 Florida, thus making JCSS a citizen of Delaware and Florida as well. JCSS is not, and was not at the

22 time of filing, a citizen of the State of Nevada within the meaning of the Acts of Congress relating to

23 the removal of actions. 28 U.S.C. § 1332(c)(1).

24            10.      While Plaintiffs allege counts against several “Roe” defendants, the citizenship of
25 defendants sued under fictitious names is disregarded for purposed of removal. 28 U.S.C. § 1441(a).

26            11.      Plaintiff is a citizen of the Nevada. As Mr. Rivas is a citizen of Indiana, and
27 UTC/Interlogix, ADT, and JCSS each are citizens of Delaware and Florida, complete diversity exists.

28
                                                         3
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 4 of 7




 1                         THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

 2            12.      The amount in controversy in this case exceeds $75,000, excluding interest and costs,

 3 pursuant to 28 U.S.C. § 1332(a).

 4            13.      Plaintiff affirmatively pleads damages for her separate claims of strict products

 5 liability, breach of warranty, negligence, negligent hiring, negligent training, negligent supervision

 6 and negligent retention in excess of $110,000. See Ex. A, Complaint, at ¶¶ 69, 70, 88, 89, 105, 106,

 7 116, 117, 128, 129, 140, 141, 152 and 153. Indeed, in each of those claims Plaintiff seeks damages

 8 for “significant injuries, all or some of which conditions are permanent and disabling in nature,

 9 causing general and special damages … which amounts easily exceed $55,000[,]” (Id. at ¶ 69) and in

10 the very next paragraph seeks damages for “medical and other treatments for injuries sustained to

11 body, limbs, organs and nervous systems, all or some of which conditions may be permanent and

12 disabling and, all to Plaintiff’s damage in a sum in excess of $55,000.” Id. at ¶ 70. Thus, Plaintiff’s

13 damages in each of those claims is “in excess of” $110,000, excluding a separate demand for

14 attorney’s fees and costs. Id. at ¶¶ 73, 92, 109, 120, 132, 144 and 156.

15            14.      Moreover, Plaintiff prays for double damages for her claim of “Negligence of a

16 Vulnerable Person,” seeking a multiple of damages “in excess of” $110,000. See id, at ¶¶ 54 and 55

17 (claiming that defendants are liable for “double the amount of damages incurred by Plaintiff” for

18 allegedly “violating their duty to Plaintiff, a vulnerable person.”).

19            15.      Plaintiff’s own allegations and requests for damages against all defendants makes clear

20 that she is seeking damages “easily in excess” of the $75,000 amount in controversy required for

21 diversity jurisdiction under 28 U.S.C. § 1332(a).

22                                                       CONSENT

23            16.      Mr. Rivas has consented to the removal of the State Court Action.
24            17.      Counsel for ADT and JCSS conferred via email communication with in-house counsel
25 for UTC/Interlogix, who provided consent to removal on behalf of UTC/Interlogix. See Email

26 Correspondence dated October 22, 2020, attached as Exhibit D.

27               THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED
28
                                                            4
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 5 of 7




 1            18.      All served parties are being provided with a written notice of the filing of this Notice of

 2 Removal and a copy of this Notice of Removal is being filed with the State Court Clerk, as provided

 3 by law.

 4            19.      All non-fictitious Defendants in this matter have consented to removal. See Exhibits B

 5 and D.

 6            20.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

 7            21.      The allegations of this Notice are true and correct and within the jurisdiction of this

 8 Court, and this cause is removable to this Court.

 9            22.      This Court is the proper district court for removal because the State Court Action is

10 pending within this district.

11            23.      If any question arises as to the propriety of the removal of this action, ADT respectfully

12 requests the opportunity to present a brief and oral argument in support of its position that this case is

13 removable.

14            24.      If Plaintiff seeks remand under the premise that her injuries do not exceed $75,000,

15 ADT asks that, prior to remand, this Court order Plaintiff to stipulate that she would not seek to

16 recover any judgment against any defendant in this matter in excess of $75,000.

17            WHEREFORE, Defendants ADT and JCSS desire to remove this case to the United States

18 District Court for the District of Nevada at Las Vegas, being the district and division of said Court for

19 the county in which said action is pending, and prays that the filing of this Notice of Removal shall

20 effect the removal of said suit to this Court.

21            DATED this 23rd day of October, 2020.

22                                                             Respectfully submitted,
23
                                                           By: /s/ J. Malcolm DeVoy
24                                                            Lars Evensen
                                                              Nevada Bar No. 8061
25                                                            J. Malcom DeVoy
                                                              Nevada Bar No. 11950
26                                                            HOLLAND & HART LLP
                                                              9555 Hillwood Drive
27                                                            Second Floor
                                                              Las Vegas, NV 89134
28                                                            Telephone: 702-669-4600
                                                           5
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 6 of 7




 1                                                           lkevensen@hollandhart.com
                                                             jmdevoy@hollandhart.com
 2
                                                             Attorneys for Defendants
 3                                                           Juan Rivas;
                                                             ADT LLC of Delaware; and
 4                                                           Johnson Controls Security Solutions LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
      Case 2:20-cv-01968-JCM-DJA Document 1 Filed 10/23/20 Page 7 of 7




 1                                          CERTIFICATE OF SERVICE

 2            I certify that on this 23rd day of October, 2020, the foregoing was filed via the Court’s

 3 CM/ECF system, which generated a notice of electronic filing with links to true and correct copies of

 4 the foregoing document for service, and further that this document and all attachments were

 5 transmitted via U.S. Mail, upon the following counsel of record:

 6            James D. Urrutia
              Breanna K. Hartmann
 7            MAINOR WIRTH, LLP
              6018 South Apache Road
 8            Suite 150
              Las Vegas, NV 89148
 9            Telephone: 702-464-5000
              Facsimile: 702-463-4440
10            james@mwinjury.com
              bree@mwinjury.com
11
              Attorneys for Plaintiff
12            Edythe Maxine Hartmann
13                                                            /s/ J. Malcolm DeVoy
                                                             J. Malcolm DeVoy
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
     1" = "1" "4816-8997-6783 v2" "" 4816-8997-6783 v2
